UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1498


In Re: ROBERT EVERTON RUSHIE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:00-cr-00396-NCT-1)


Submitted:   July 10, 2013                  Decided:   July 18, 2013


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Everton Rushie, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert   Everton     Rushie       petitions      for    a     writ     of

mandamus,     alleging    the   district       court   has   unduly       delayed    in

acting on his November 23, 2011 motion for reduction of sentence

and appointment of counsel.             He seeks an order from this court

directing the district court to act.              Our review of the district

court’s docket reveals that the district court denied Rushie’s

motion by order entered on May 30, 2013.                   Accordingly, because

the district court has recently denied Rushie’s motion, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.        We   dispense    with    oral   argument     because       the

facts   and    legal   contentions       are   adequately     presented       in    the

materials     before   this     court    and    argument     would   not    aid     the

decisional process.

                                                                 PETITION DENIED




                                          2